Title: The American Commissioners to Jonathan Williams, Jr., [25 February 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Williams, Jonathan Jr.


Sir
[February 25, 1777]
In answer to yours respecting the Fusils &c. we inform you that an offer being made by Mr. Montieu of the whole of his stock at Nantes at 200 and forty thousand livres made us think it worth inquiring into. Your answer and stating is particular. You say there are 15400 gun barrels for infantry 8200 ditto for Rampart Fusils &c. afterwards 7700 Rampart fusils, good, 18000 ditto to be new mounted. We understood by the first that there are 15400 barrels for infantry and 8200 for ramparts unmounted, and that the 18,000 are badly mounted. You say that all the fusils have their locks and garniture in general very capable of repair. Those to the rampart Fusils are very good. There are we find on the whole 81764 Fusils of different kinds, besides those which you say are too bad to be included and by this we understand that the 81764 have locks and garniture compleat only in want of repair. Our view in proposing to be concernd if at all in a purchase of this Store, is to have the whole at so cheap a rate That the Indian trade may be supplied out of it and a number of valuable arms &c. with a little repair supplied to the Continent. You will therefore make a second view of the whole and give us what you think of the value and as you rate the repairing low, in what time they might be compleatly repaird and fitted up. As to the charts it is difficult to procure them here, but if to be had in Paris we shall procure and send them. Your proposal of covering the voyage by Papers and orders for St. Piere and Miquelon is a prudent Measure, but it will be necessary in the Ostensible Orders to the Captn. to direct him in case he speaks with any vessel from either of those places, or if by touching he find the Markets dull to go to St. Domingo or Martinico, and add to him to keep well on the West on account of the North and westerly winds on the Coast of America and charge him in them that if in Case of Accident He should be obligd to enter into any of the North American Ports, to be careful of offending against the Laws of Great Britain by trading or otherways, but to repair his vessel and depart as soon as possible. These ostensible orders must be in the French language. Should we fail of procuring the Charts you must try to obtain of Captn. Weeks a draught and we will supply him before his return to America. Mr. Montieu mentioned a number of sober ingenious armerers willing to go to America, that there were 10 or 18 of them with two good founders of Cannon. We wish you to inquire of Mr. Montandouine and Mr. Peltrier [Peltier] on this Subject and if you are of opinion that the State of these stores is on the whole such as to be worthy our attention, that you would make an estimate of the expence of transporting the whole. One Mr. Perrit at L’orient has been most mischeivously busy in Captn. Weeks affairs and as we are told that Mons. Montandouine has an acquaintance with him and influence over him we wish that he would advise him not to meddle in this affair. We are Sir your humble
S.DBF
Mr. Williams Nantes
 
Notation: Dr. F. and Mr. D. to Mr. Williams
